Citation Nr: 1631684	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-11 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a kidney disorder. 

2.  Entitlement to service connection for an ulcer disorder, to include as secondary to his service-connected gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial evaluation in excess of 10 percent for GERD disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1989 to April 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The jurisdiction has since been transferred to the RO in Nashville, Tennessee. 

In the 2010 rating decision, the RO denied the claims for service connection for kidney and ulcer disorders, and the RO awarded service connection for GERD and assigned a noncompensable rating, effective from May 1, 2010.  In a February 2015 rating decision, the initial assigned evaluation for GERD was increased to 10 percent disabling, effective from May 1, 2010.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A copy of the hearing transcript has been associated with the claims folder. 

In October 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of identified private treatment and affording the Veteran with VA examinations in conjunction with his claims. 
 
As previously noted in October 2014, the issues of entitlement to service connection for sleep apnea, and entitlement to service connection for breathing problems, to include as secondary to sleep apnea, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 substantive appeal.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for an ulcer disorder and entitlement to an increased rating for GERD disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The competent evidence of record does not demonstrate a current diagnosed disorder involving the kidney.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA sent a letter to the Veteran in March 2010 that addressed the notice elements concerning his claims.  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.15. 

In this case, the available records include service treatment records, post-service VA and private treatment records, as well as the Veteran's lay statement and testimony.  In addition, VA has provided the Veteran with VA examinations in March 2010 and January 2015.  The examination reports show that the VA examiners reviewed the claims folder as well as recorded the Veteran's reported history and findings from clinical evaluation, and then provided medical opinion, supported by rational statement.  The Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that there has been compliance with the terms of the October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

To prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a kidney condition.  The Veteran contends that he has developed a kidney disorder as result of his period of service.  He reports that he had blood in his urine during his period of service, and he believes that it is caused by an underlying kidney disorder.  Notably, the Veteran has already been service connected for hematuria (blood in urine) and assigned a noncompensable evaluation.  

A review of the Veteran's service treatment records reflects that the Veteran underwent evaluations for blood in his urine; however, there was no indication in the service treatment record that the Veteran was diagnosed with a chronic kidney disorder.

Post-service VA and private treatment records do not reflect diagnosis or treatment for a kidney disorder.  Notably, both the March 2010 and January 2015 VA examination reports show that the Veteran's kidneys were evaluated as normal.  The 2015 VA examiner noted that there was no evidence of kidney disorder observed on clinical evaluation or based on a review of the claims folder.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim).  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current diagnosed disorder involving his kidneys.  Indeed, both VA examination reports show no subjective or objective findings of a chronic kidney disorder. 

There has been no diagnosis of a kidney disorder during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his kidneys during the course of the appeal. 

Thus, the evidence does not demonstrate that the Veteran has a current diagnosed kidney disorder at any time during the course of the appeal.  In the absence of any diagnosed kidney disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.


ORDER

Entitlement to service connection for a kidney disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for an ulcer disorder, to include as secondary to service-connected GERD disability.  The Veteran reports that he was first diagnosed with ulcers during his period of service, and he was prescribed Nexium to treat his symptoms.  He further reports that he continues to take Nexium to control his symptoms.  The Veteran asserts that he has current ulcer disorder that had an onset during his period of service and is secondary to his service-connected GERD disability.   Based on a review of claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

The Veteran's service treatment records show he was assessed with chronic gastric ulcers and chronic esophageal ulcers, and he was prescribed Nexium to treat his symptoms.  Post-service medical records show that the Veteran's continues to take Nexium. 

Pursuant to the Board's 2014 remand instructions, the Veteran was afforded with a January 2015 VA examination in conjunction with his claim.  The VA examination report shows a diagnosis of esophageal ulcers, resolved.   The VA examiner noted that the Veteran was first diagnosed with ulcers on an endoscopy during his period of service, and he was treated with medication (like Nexium).  The VA examiner stated that based on medical literature, ulcers typically resolve after several months of treatment and modified diet.  The VA examiner noted that the Veteran continues to use Nexium to control ulcers and he is currently asymptomatic; however, the VA examiner then concluded that the Veteran's ulcers had resolved.  It remains unclear to the Board whether the Veteran has a current diagnosed ulcer disorder. 

A remand is needed in order to obtain an addendum medical statement from the VA examiner to clarify whether the Veteran has a current ulcer disorder that is controlled by medication.  In this regard, the Board asks the VA examiner to provide explain whether the Veteran's ulcers would remain asymptomatic without daily use of medication. 

The Veteran's claim for increased rating for GERD disability is inextricably intertwined with the claim for entitlement to service connection ulcer disorder as ratings of coexisting digestive disorders under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  Thus, an award of service connection for ulcer disorder could potentially affect the rating for GERD disability.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the ulcer claim is completed.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims folder to be returned to the January 2015 VA examiner, who provide a VA medical opinion report, in order to provide an addendum medical statement that addresses whether the Veteran has current ulcer disorder that had an onset during his period of service.  The claims file and a copy of this Remand must be made available to the examiner.  If the 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following such a review, the examiner should provide an opinion as to whether the Veteran has current ulcer disorder that is controlled by medication.  In doing so, the VA examiner is asked to discuss whether the Veteran's ulcers disorder would become symptomatic without the daily use of medication.

 A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made.
 
2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for ulcer disorder and entitlement to an increased rating for GERD disability.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


